Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 20210175161 A1 .
Pertaining to claim 1, Park teaches ( see figs7-9 11J -11R) 

    PNG
    media_image1.png
    513
    528
    media_image1.png
    Greyscale


A semiconductor chip comprising: a body portion[110] with a front surface[110b] and a rear surface[110a]; an insulating layer [150] disposed over the rear surface[110b] of the body portion; a pair of through electrodes [131/133] penetrating the body portion[110] and the insulating layer[150] ) ( see fig11K) ; and a rear connection electrode[141] disposed over the insulating layer[150] and connected simultaneously with the pair of through electrodes[131/133], 
Park teaches the thickness of the insulating layer [150] is about 1 to 3 µm ( see para 0041);
 but is silent wherein a distance between the pair of through electrodes is greater than twice a thickness of the insulating layer.
However, viewing the prior art reference as whole  and by virtue by the shape and size of the distance between through electrode 131 and 133 versus the thickness of the insulating layer, it would have been obvious to one ordinary skill in the art to deduct from the figures of Park that the distance between the pair of through electrodes[131/133] is greater than twice a thickness of the insulating layer[150].
Pertaining to claim 2, Park teaches ( see figs 11J -11R) The semiconductor chip according to claim 1, wherein the pair of through electrodes receives power.
Pertaining to claim 5, Park teaches ( see figs 11J)  the semiconductor chip according to claim 1, wherein the thickness of the insulating layer [150] includes a first thickness that is outside of the pair of through electrodes and a second thickness between the pair of through electrodes, wherein the second thickness is less than the first thickness, and
wherein the distance between the pair of through electrodes is greater than twice the first thickness ( see fig11J)
Pertaining to claim 6, Park teaches ( see figs 11J -11R)The semiconductor chip according to claim 1, wherein the insulating layer[150] includes a first insulating layer[151] and a second insulating layer[135], and
wherein the first insulating layer[151] is formed between the second insulating layer[153] and each of the pair of through electrodes[131/133], and between the second insulating layer[153] and the rear surface of the body portion[110].
Pertaining to claim 7, Park teaches ( see figs 11J -11R)The semiconductor chip according to claim 1i, further comprising:
a metal-containing thin film layer[145] interposed between the rear connection electrode [141] and the pair of through electrodes[131/133], wherein the metal-containing thin film layer is connected simultaneously with the pair of through electrode[131/133].
Pertaining to claim 10, Park teaches ( see figs 11J -11R) the semiconductor chip according to claim 7, wherein one sidewall of the metal-containing thin film layer[145] is aligned with one sidewall of one of the pair of through electrodes[131/133] ( please note no direction of the alignment or sidewall is stated ).
Pertaining to claim 11, Park teaches ( see figs 11J -11R) the semiconductor chip according to claim 1, wherein each of the pair of through electrodes[131/133] includes a conductive pillar and a spacer insulating layer that surround a sidewall of the conductive pillar.
Pertaining to claim 12, Park teaches ( see figs 11J -11R)The semiconductor chip according to claim 11, further comprising:
a metal-containing thin film layer[145] interposed between the rear connection electrode [141] and the pair of through electrodes[131/133], wherein the metal-containing thin film layer is connected simultaneously with the pair of through electrode[131/133], and
wherein one sidewall of the metal-containing thin film layer [145] is aligned with one sidewall of the conductive pillar ( please note no direction of the alignment or sidewall is stated ).
Pertaining to claim 20, Park teaches ( see figs7-9 11J -11R ) A semiconductor package comprising:
first and second semiconductor chips that are stacked in a vertical direction ( see fig8-9), and each of the first and second semiconductor chips comprises:
 a body portion[110] with a front surface[110b] and a rear surface[110a]; an insulating layer [150] disposed over the rear surface[110b] of the body portion; a pair of through electrodes [131/133] penetrating the body portion[110] and the insulating layer[151] ) ( see fig11K) ; and a rear connection electrode[141] disposed over the insulating layer[150] and connected simultaneously with the pair of through electrodes[131/133], 
a wiring portion disposed over the front surface of the body portion; and a front connection electrode disposed over the wiring portion ( se fig 7 with 120RDL),
Park also teaches the thickness of the insulating layer [150] is about 1 to 3 µm ( see para 0041);
 but is silent wherein a distance between the pair of through electrodes is greater than twice a thickness of the insulating layer.
However, viewing the prior art reference as whole  and by virtue by the shape and size of the distance between through electrode 131 and 133 versus the thickness of the insulating layer, it would have been obvious to one ordinary skill in the art to deduct from figure7 of Park attached above that the distance between the pair of through electrodes[131/133] is greater than twice a thickness of the insulating layer[150].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 20210175161 A1 in view of Law et al,  US 20110084365 A1.
Pertaining to claim 3, Park teaches ( see figs7-9 11J -11R ) The semiconductor chip according to claim 2, but is silent  to further comprising: a signal through electrode penetrating the body portion and the insulating layer, wherein the signal through electrode transmits a signal; and a signal rear connection electrode disposed over the insulating layer and connected to the signal through electrode.
However, in the same field of endeavor, Law teaches ( see fig1 for example) a signal through electrode [206] penetrating the body portion [210], wherein the signal through electrode transmits a signal; and a signal rear connection electrode disposed  connected to the signal through electrode ( see fig1).
In view of Law, it would have been obvious to one of ordinary skill in the art at the time of the invention of Park  wherein power and signals may be distributed through TSVs, such as power via and signal via, formed through a substrate for an improved power distribution.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US 20210175161 A1 in view of Shen,  US 20210408493 A1.
Pertaining to claim 4, Park teaches ( see figs7-9 11J -11R ) The semiconductor chip according to claim 1,  but is silent to further comprising:
a dummy rear connection electrode disposed over the insulating layer, wherein the dummy rear connection electrode is in an electrically floating state.
However, in the same field of endeavor, Shen teaches see ( figs 7-8 for example) to further comprising: a dummy rear connection electrode[122], wherein the dummy rear connection electrode is in an electrically floating state ( see para 0163). In view of Shen,
it would have been obvious to one of ordinary skill in the art at the time of the invention of Park  wherein power and signals may be distributed through TSVs, such as power via and signal via, formed through a substrate for an improved power distribution.

Allowable Subject Matter
Claim13-19 allowed.
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819